              Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                   v.                                       Civil No. 19-2761

 SAMUEL A. GALLAGHER, SIGRID I.
 GALLAGHER, STATE OF KANSAS,
 KANSAS DEPARTMENT OF HEALTH
 AND ENVIRONMENT, and The Unknown
 Heirs, Executors, Administrators, Devisees,
 Trustees, Legatees, Creditors, and Assignees
 of the Deceased Borrower, SAMUEL S.
 GALLAGHER, and the Unknown Spouses
 of the Deceased Borrower and other
 Defendants; Unknown Stockholders,
 Officers, Successors, Trustees, Creditors and
 Assignees of Defendants as are existing,
 dissolved or dormant corporations; Unknown
 Executors, Administrators, Devisees,
 Trustees, Creditors, Successors and
 Assignees of Defendants as are or were
 partners or in partnership; and Unknown
 Guardians, Conservators and Trustees of
 Defendants as are minors or are in any way
 under legal disability; and Unknown Heirs,
 Executors, Administrators, Devisees,
 Legatees, Trustees, Creditors and Assignees
 of any Person alleged to be deceased and
 made Defendants,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Wendy A. Lynn, Assistant United States Attorney, and

for its cause of action alleges:
            Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 2 of 8




       1.     This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

       2.     Service may be made upon the Defendants in the following manner:

              a.     Defendant Samuel A. Gallagher may be served the Summons and a copy

                     of the Complaint at 504 W. 8th Apt. B, Hays, Kansas 67601, within the

                     jurisdiction of this Court.

              b.     Defendant Sigrid I. Gallagher may be served the Summons and a copy of

                     the Complaint at 212 S. Adams, Grinnell, Kansas 67738, within the

                     jurisdiction of this Court.

              c.     Defendant State of Kansas, Kansas Department of Health and

                     Environment may be served, pursuant to K.S.A. § 60-304(d)(5), by

                     delivering the Summons and a copy of the Complaint to Derek K.

                     Schmidt, Attorney General, State of Kansas, 120 S.W. 10th Ave., 2nd

                     Floor, Topeka, Kansas 66612.

              d.     Upon the Unknown Heirs, Executors, Administrators, Devisees, Trustees,

                     Legatees, Creditors, and Assignees of the Deceased Borrower, Stanley S.

                     Gallagher, and the Unknown Spouses of the Deceased Borrower and other

                     Defendants; the Unknown Stockholders, Officers, Successors, Trustees,

                     Creditors and Assignees of Defendants as are existing, dissolved or

                     dormant corporations; Unknown Executors, Administrators, Devisees,

                     Trustees, Creditors, Successors and Assignees of Defendants as are or

                     were partners or in partnership; and Unknown Guardians, Conservators

                     and Trustees of Defendants as are minors or are in any way under legal



                                                   2
             Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 3 of 8




                        disability; and Unknown Heirs, Executors, Administrators, Devisees,

                        Legatees, Trustees, Creditors and Assignees of any Person alleged to be

                        deceased and made Defendants, by publication, since the addresses of

                        these Defendants is unknown.

       3.      Deceased borrower Stanley S. Gallagher executed and delivered to Plaintiff

United States, acting through the Rural Housing Service, United States Department of

Agriculture, a promissory note on January 11, 2013, in the principal amount of $51,930.00,

together with interest at the rate of 3.1250 percent (3.1250%) per annum on the unpaid balance.

As consideration for this note, Plaintiff United States made a Rural Housing loan to Stanley S.

Gallagher (deceased), pursuant to the provisions of Title V of the Housing Act of 1949 (42

U.S.C. § 1471, et seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      On January 11, 2013, to secure repayment of the indebtedness, deceased borrower

Stanley S. Gallagher executed and delivered a purchase-money security interest in the form of a

real estate mortgage upon real property commonly known as 610 Center Avenue, Oakley,

Kansas 67748 and located in Logan County, Kansas, within the jurisdiction of this Court,

described as follows:

               North Sixteen Feet (N 16') of Lot Nineteen (19) and All of Lots
               Twenty (20) and Twenty-one (21), Block Thirteen (13), Glick's
               Addition to the City of Oakley, Logan County, Kansas.

This real estate mortgage was filed on January 11, 2013, in the office of the Register of Deeds of

Logan County, Kansas, in Book 164 at Pages 454-459. A true and correct copy of the Mortgage

is attached as Exhibit B.

       5.      On January 11, 2013, deceased borrower Stanley S. Gallagher executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are



                                                 3
             Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 4 of 8




secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as

amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. § 3550.162. As of

March 26, 2019, there was due the total amount of $1,997.64. This amount is to be recovered in

rem only, and only after recovery of the principal (including advances and other recoverable

costs) and accrued interest due on the Promissory Note through the date of sale of the real

property. A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit

C.

       6.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C

       7.      Deceased borrower Stanley S. Gallagher failed to pay installments of principal

and interest when due in violation of the liability and security documents set out above. Plaintiff

United States elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and made demand for these amounts.

       8.      The amount due on the promissory note is principal in the amount of $48,111.23

(including unpaid principal of $46,038.34, agency title report fees of $550.00, escrow fees of

$1,489.25, and late fees of $33.64) as of March 26, 2019; plus interest in the amount of

$1,375.63 (including interest on principal of $1,375.63 accrued to March 26, 2019; plus interest

accruing thereafter at the daily rate of $3.9416 (including daily interest on principal of $3.9416)

to the date of judgment; plus administrative costs (including lis pendens filing fee and title report

expenses) pursuant to the promissory note and mortgage; plus filing fees in the amount of

$400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth

in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff United States is also owed the amount of $1,997.64 for interest credit or



                                                  4
              Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 5 of 8




subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

       9.        No other action has been brought to recover these sums.

       10.       Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       11.       The following Defendants may claim an interest in the real property:

                 a.     Defendant Samuel A. Gallagher may claim an interest in the real property

                        as an heir at law of deceased borrower Stanley S. Gallagher.

                 b.     Defendant Sigrid I. Gallagher may claim an interest in the real property as

                        an heir at law of deceased borrower Stanley S. Gallagher.

                 c.     Defendant State of Kansas, Kansas Department of Health and

                        Environment, may claim an interest pursuant to a medical assistance lien

                        filed in the Office of the Register of Deeds of Logan County, in Book 189,

                        at Page 257, on November 30, 2018.

                 d.     Unknown Defendants may claim an interest in the real property as heirs at

                        law of deceased borrower Stanley S. Gallagher.

       12.       The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.

       13.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       14.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.




                                                     5
                Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 6 of 8




       WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure in the

amount of $48,111.23 (including unpaid principal of $46,038.34, agency title report fees of

$550.00, escrow fees of $1,489.25, and late fees of $33.64) as of March 26, 2019; plus interest in

the amount of $1,375.63 accrued to March 26, 2019; plus interest accruing thereafter at the daily

rate of $3.9416 to the date of judgment; plus administrative costs (including lis pendens filing fee

and title report expenses) pursuant to the promissory note and mortgage; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the

future incurred. Plaintiff further demands in rem judgment in the amount of $1,997.64 for

interest credit or subsidy subject to recapture; plus interest after the date of judgment at the rate

set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption



                                                   6
                Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 7 of 8




period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff’s in rem judgment of foreclosure;

                 (4)     Plaintiff’s in rem judgment of foreclosure;

                 (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                         credit or subsidy subject to recapture;

                 (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                         recapture; and,

                 (7)     Any remaining balance should be held by the Clerk of the District
                         Court to await the Court’s further order.

          Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

          Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.




                                                   7
             Case 2:19-cv-02761 Document 1 Filed 12/17/19 Page 8 of 8




                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas

                                                     s/ Wendy A. Lynn
                                                     WENDY A. LYNN
                                                     Assistant United States Attorney
                                                     California No. 296768
                                                     500 State Avenue, Suite 360
                                                     Kansas City, Kansas 66101
                                                     PH: (913) 551-6730
                                                     FX: (913) 551-6541
                                                     Email: wendy.lynn@usdoj.gov
                                                     Attorneys for the Plaintiff


                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                     s/ Wendy A. Lynn
                                                     WENDY A. LYNN
                                                     Assistant United States Attorney




                                                8
Case 2:19-cv-02761 Document 1-1 Filed 12/17/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:19-cv-02761 Document 1-2 Filed 12/17/19 Page 1 of 4




              Exhibit A: Promissory Note
                          Case 2:19-cv-02761 Document 1-2 Filed 12/17/19 Page 2 of 4




 Fann RD 1940-18                                                                                                                     Form Approved
 (Rev. 7-05)                                                                                                                         OMS No. 0575-0172
                                                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                                          .   RURAL HOUSING SERVICE

                                                                   PROMISSORY NOTE
                                                                                                                                     SATISFIEO
                                                                                                                 This _ _ day of          ,20 _ _. _
   Loan No.                                                                                                      United States of America
                                                                                                                 By: _ _ _ _ _ _ _ _ _ __
                                                                                                                 Title: _ _ _ _ _ _ _ _ _ _ __
  Date:            01/11                 20_1_3_ _
                                                                                                                 USDA, Rural Housing Services
  610 Center Ave
                                                                       (Property Address)
  _o_ak_l_e__y_ _ _ _ _ _ _ _ _ _ _ _ _ _ ,_L_og
                        {Clty or Town)
                                               ....a_n_-::----,--,-----'
                                                                                    (County)
                                                                                                            _KS_--=-----
                                                                                                                     (State)
 BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and Its successors) ("Government")$ s1. 930 oo
 (this amount Is called "principal"); plus Interest.
 INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
 Interest at a yearly rate of    3. 12so     %. The Interest rate required by this section Is the rate I wlll pay both before
 and after any default described below.
  PAYMENTS. I agree to pay principal and Interest using one of two alternatives Indicated ·below:

     I. Principal and Interest payments shall be temporarily deferred. The Interest accrued to                     ,__
  shall be added to the principal. The new principal and later accrued Interest shall be payable In 3 9 6 regular amortized
  Installments on the date Indicated In the bo·x below. I authorize the Government to enter the ·amount of such new principal
  here: $                       , and the amount of such regular Installments In the box below when such amou'nts have been
  detennlned. I agree to pay principal and Interest In Installments as indicated In the box below.
     II. Payments shall not be deferred. I agree to pay principal and Interest In                           _ ......
                                                                                                                 3 ..9 . ._5__ Installments as Indicated in
  the box below.
  I will pay principal and Interest by making ·a payment every month.
  I will make my monthly payment on the 11th day of each month beginning on                    February 11                , 2013 and
  continuing f o r ~ manths. I will make these payments every month until I have paid all of the principal and Interest
  and any other charges described below that I may owe under this note. My monthly payments will be applied to Interest
  before principal. If on January 11 ,                      rn ,
                                                        I still owe amounts under this note, I wlll pay those amounts In full on
  that date, which Is called the "maturity date."
  My monthly payl}1ent will be $ -2-3-D......
                                          3-3- - - - ~ · I will make my monthly payment at ......,,'"--J~u.....i..u...a....i..-....aJ.1~i..A.1:1.--~
  np.ted on my: hi 11 ing statement                                       or a different place If required by the Govemmenl


  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the !lldvance as shown In the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown In the Record of Advances
  below. I authorize the Gr;,vemment to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It Is for the type
  of loan Indicated In the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to Its future regulations not Inconsistent with the express prov~slons of this note.

According to the Paperwork Reduction Act of 199S, no persons are required to respond to a collection of information unless it displays avalid 0MB control
number. The valid 0MB control nwnber for this information collection is 057S-0172. The time required to complclc this information collection is estimated to .
average IS minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the daia needed, and
completing and reviewing the coUection of information.
                                                                                     1
                      Case 2:19-cv-02761 Document 1-2 Filed 12/17/19 Page 3 of 4



                                                                                                    Account    tilllllallll
LATE CHARGES. If the-Government has not received the full amount of any monthly payment by .the end of 1s days
after th~ date it Is ~ue, I will pay a late charge. The amount of the charge will be       4        percent of my overdue
payment of principal and Interest. I will pay this charge promp~y, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.                                ·     ·

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
a)l of my prepayments to reduce the amount of principal that I owe. under this Note. If I make a partial prepayment. there
wtll be no changes In the due date or In the amount of my monthly payment unless the-Government agrees In writing to
those changes. Prepayments will be applied to my loan In accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
              .                .
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I wlll make my payments to the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify lo the Government that I am unable to obtain .sufficiant credit
from other sources at reasonal;>le rates and terms for the purposes for which the Govemment'ls giving me this loan.
USE CERTIFICATION. I certify to the Government that the funds I.am borrowing from the Government will only be
used for purposes authorized by the Government.

.LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is (1)
 leased or rented with an option to purctiase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
 Is sold or title Is otherwise conveyed, voluntarily or Involuntarily, the Government may at Its option declare the entire
 remaining unpaid balance of the loan lmmediat,ely due and paya~le. If this happens, I wm have to immediately pay off
 the entire loan.                        · ·

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
infprmatlon the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a ~ank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I wlll apply for and accept a loan In a sufficient amount to
pay this note In full: This requirement does not apply to any c~slgner who signed this note pursuant to section 502 of the
l"lousfng Act of 1949 to compensate for my lack of repayment ability.
                                                                    . .                 ·                  ·
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit'' do not apply If this loan Is classified as a
non program loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date It Is due, I will beJn default. If I am In
default the Government may send me a wrlti:en notice telling me that If I do not pay the overdue amount by a certain date;
the Government may require me to Immediately pay the full amount of the unpaid prlnc,pal, all the Interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even if, at a time when I am in
default, the Government does not require me to pay Immediately as described In the precedl~g sentence,.the Government
wlll still have the right to do so If I am In default at I!! later date. If the Government has required me to lmmedlat~ly pay In
full as described above, the Government will have the right to be paid back by me for all of Its costs and expenses In
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses Include, for example,
reasonable attorney's fees.                                        · ·




                                                               2
 .. .
                       Case 2:19-cv-02761 Document 1-2 Filed 12/17/19 Page 4 of 4




.                                                                                                         Account#
    NOTICES. Unless applicable Jaw requires a different method, any notice that must be given to me under this note will be
    given by delivering It or by malling ft by first class mail to me at the property address listed above or at a different address If
    I give the Government a notice of my different address. Any notice that must be given to the Government will be.given by
    mallfng It by first class mall to the Government at USDA Rural Housing Service, c/o customer Service Branch
      Foat Office Box 66BB9. st, Louis, MO 63166                              ,oratadifferentaddresslflamglvenanotlceofthat
    dlfferent address.

    OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
    personally obligated to keep all of the promises made In this note, Including the promise to pay the full amount owed.
    Any person who Is a guarantor, surety, or endorser of this note Is also obligated fo do these things. The Government
    may enforce Its rights under this note against each person Individually or against all of us together. This means that _any
    one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
    person signing this note.

    WAIVERS. I and any other person who has obligations ·under this note waive the rights of presentment and notice of
    dishonor. "Presentment'' means the right to require the Government to demand payment of amounts due. "Notice of
    dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

    WARNING: Failure to fully disclose accurate and truthful flnanclal Information In connection with my loan
    application may result In the termination of program assistance currently -being received, and the denial of
    future f~deral assistance under the Department of Agrlculture•s·Debarment regulations, 7 C.F.R. part 3017.



    -~Gall~:her                                                                       Bom,wer                        Sal


    - - - - - - - - - - - - - ~ Seal                                 - - - - - - - - - - - - - - Seal
                     Borrower                                                  Borrower




    I                                            RECORD OF ADVANCES                                                                  I
           AMOUNT                 DATE                 AMOUNT .             DATE                 AMOUNT                 DATE
    (1H:                                         (8)   ~                                 1,ms
    ms                                           (9H:                                     '16\ S
    ms                                         I no,,                                     (17\   s
    14H                                         nns                                       ll18\ s
    ms                                          (]2HI                                     ft9\ S
    (6H:                                        {13\$                                     nms
    (7)S                                        (J4) S                                    (21)$

    I                                                                                   TOTAL        s                                I




                                                                     3
Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 1 of 7




                  Exhibit B: Mortgage
    Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 2 of 7




'                                                                                                                                164 454

                                                                                            1111111111111
                                         Oi'lltl\l'.do)
                                                                              Stale of Kansas, l~ Colllly
                                                                              This instNllnl IAS fired for
                                                                              Reeord II\ Jmry 1\, 21\3 M:12:MPII
                                                                                                                                  @  ~
                                                                                                                                      ~

                                        .,,di,~-t tnoex                       Recorded in Book \64 Paga 454-159                           •
                                          Numonc11!
                                           ........h•d
                                                                              Fee: S28.110 28\300037
                                                                              ~ri~
                                                                               Joyce L BosserHnl Register of Deeds

                                                                                                              FormApplo\'d
                                                                                                              0MB No. OS1S.Ol n
                                                   United S1&te1 Dcpanmcn1 or Aa,iculwrc
                                                           Rural Housing Scrvkc
                                                   MORTGAGE FOR KANSAS
    THIS MOR.TOAGE ("Sccurlcy ln11n1mcnt") Is made on                                           lt11iwy II ,2013       , l'D*I
    TIie IIICJCtlllGr Is S11nlcy S Gallagher, a alnaLe pcnon
                                                                                                                          reono-,.
    This Sccvrlty lllllnllncnl ii alnn lo 111t Unkcd Sllles or Alllerlca tcilna lhroup lhe Rural Hou1ln1 Scr,lce or JUCcwar qcncy,
    Unlied S111u Dcputmcnl or Ac,lclll!UR rLcni!cl"), whose lddn:ss Is Run! Houslna Smolcc, uo Ccnualizcd Savlclna Caller,
    Unlied SIiia Depanmcnt or Aartculwre. P.O. Box 66119, SL Loals. MIISOUrl 6> 166.
    Barrowcr ii lndcblcd ta Lender under the faUowlnc promluary notcS llld/a, mumptlon apccmcnll (hcrcln collcctlvcly called
    "NOC&") wlllch bvc bcai e>1CC111cd or wwncd by Borrower aad "'11lch pnivldc for mondlly pa)'fflCIIU, with lhe (1111 debt, If not
    paid eullct, due and payable on the 1111111rlty date:
    DIie of !!)slnlmcnt                          Prlnclpel Amount                       Malllrll)' DIie
    llllllll)'   ll,21113                           SSl.tJ0.00                          ,.,..,,. 11, 20'6


    This Sccurily lnsuwncnl sccu,cs 1a Lender: (a) the rcpaymcnl arlhc dcb1 evidenced by lhc Nale. wllh lnlcrcs~ and all roncwals,
    c,c1cnslons and modlllcatlons or the Nole; (bl the payment or all allier 111m1, wllh lntcral, advanced under paraanph 7 1a pn>\CCI
    Ille propcrl)' cavcrcd by lhls Security Instrument (c) the pcrfonnancc or Bonowetr ca•cnants and apcancnll under this
    Security i,,strumcne and th& Note, and (d) !he rccap1we or any payment asslstancc and sullaldy whldl lhl)' be Sr&flkd 10 the
    Bonowu by Ille Lender pur11111u 10 '2 U.S.C. ff 1472(1) or 1490a. For lhis puq,osc. Born,wcr docs hereby mortaaac. pant,
    and -wcy to Lender lhe follawlna dacrlbcd pnipen)' loaccd In tllcCaunly or
                                      Lo11n                     , Slate o(Kansu


                       Hanh SlxleCl'I Focl (N 161 ort..o1N~ (19) and Alt ofl.olaTwa,iy (20) and-r-.cn1y......, (21).
                       Blaclc 1111rtcea (13), OUck'I Addition 10 Ille Ci1y ofOalcley, Lop,i Coun1y, Kansaa.




    ~.,
    _,..     _
     ........__
            ...,..,_
    11oo..WOWl __
                   ..,.....,_,,,
                 .....,....,_ _..,_...      _                ,_.... .....
                        ._,_..,..,,HJ,•---'1"'•,..-,l••"""....,._,.,.,_,.,....,...11.,,,..,.
                         ,,.,,,.,.,.,_,,,._",ftS,O/"J. 111,,-,,...i,.1.. ....,.,. ... ot-,.,. ....._• _ _ _ _
                                                       ,,, _,.,,..,.,.,..,_,                                   ........
                                                                                                                      ..MOUIJ_1"'_,,
                                                                                                      """-..,.......,-'           /J




                                                                                                                                 Page I of6
Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 3 of 7




                                                                                                          164 455




which hu die addrcn or
                                             ,_,
                                        6\0CcnlefAvc                                     Oakley
                                                                                          I~\
                                             ("Property Address");
    TOOETHER WITH all the improvements now or hcrcaflu c=ted on the property, and all cuancnlS,
1ppurte11111c:cs, and lixtllfcs whrt.:h now or hcrcal\cr arc • patt or the propcny. All rcplaccmcnu and additions shall
also ~ covered by this Sccuricy lnstrwncnt. All of the rorecoing is referred to ln this Security lns1r11ma11 as the
"Property.·
    BORROWER COVENANTS lhat Borrower Is lawfully sebed of lhc CSlatc hereby t.:onvcycd and has the rlaht
to a,anc and c:cmvcy the Property and that tho Property Is unencumbered, exccpc for cncumbr111ca o( record.
Bonower wamnts and wlll defend 1c11milly the title to the Propcny 11alnst 1111 claims 111d demand,, sllbject to any
tllCUlllbRnc:a or monl.

    THIS SECURITY INSTRUMaNT c:omblncas uniform c:ovcnanlS for national use and non-uniform covenants
with limited v.tatlons by jurisdiction to conRllllle a uniform security l1111n1mcn1 c:overins real propeny.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree u follows:
      I. Payme11t of Principal and Interest; Pnp1ym1nt and Late Char&a, Borrower shall promptly pay when
due the principal of and lncerat on the debc evldcnci:d by the Note and any prepayment and late cha,ges due under
chcNote.
      l . Fllndt for Tntt ••d Jns1U11nc:e. Subject ID applktblc law or to I wrlum waiver by Lender, Bonvwcr
          '°
shall P8? LClldcr on the day inonthly payments arc ifuc under the Note, 1111111 the Nole Is paid In full, 1 sum
("F1111ds ) for: (1) yearly tues and assessments which may lllllin priori!)' over thts Security Instrument u a lien on
the Property: (b) yearly leasehold pa~cntJ or around rents on the Property, ir any; (c) yearly hazard or p111pcrty
Insurance prc111iurns; and (d) yearly fiood lnsunnc:e premiums. Ir any; "Iliac ltanS arc called "Escrow llems.•
Lender may, 11 any tl111e, collect and hold Funds Ill an amount not co exceed the maximum amount a lender for •
 federally relalcd mon1111 loan may require ror Bomlwen CKl'D'4' 1CCOlllll undcr 1he federal Real Estate Sctttcment
 Procedures Act orl974 ~as amcndccl from time to time, 12 U.S.C. § 2601 el JI/I, ("RESPA"), unless another law or
 fcdcral rcaulation cha11ppllcs to tha F11111b scu a lesser amount. If so. Leader may, at any time,' collea aod hold
 F\!Nb in an amount nol to exceed the laser amounL Lender may estimate Che amoun1 of Funds d11e on the basis or
 current data 111d reasonable atlmatcs of cxpendilllres of futurt Escrow Items or otherwise Ill am>rdance with
 applicable law,
      The Funds shall be held by I federal IIJCl'cy (includln1 Leader) or In an institution whose deposits arc inlurcd
 by a fcchnl agency, lnstn.11na111lhy, or cnl11)'. Lender shall apply the Funds to pay th, Escrow ltemS. Lender may
 not chqa Bamiwcr for holding 111d applylaa tho Funds, annually anal~ng lM C$erow accaunc. or verifying lhe
 Escrow J1an1, unless Leader pays Borrower lnterat on the Funds and tpplicablc law permits Lender to make sudl a
 charge. However, Lclldcr may rcq11lrc Borrower to pay a Cllle-tlmc chat&e for an lndcpcndcat iul cst11c tu
 rcponq service used by Lender In comtectlon with this loan. 1111las applica~ law provides otherwise. Unlctl an
 aareen,cnt Is made or applicable law rcqulra Interest to be paid, Lender shall not be required to poy Bom>wcr any
 interc:sl or earnings on the Funds. Boll'OWCr and Lender may agree In writina. however, that lnlaCSt shall ~ paid
 on the Funds. Lender thall give co Borrower, without chqe, 111 annual accounting of the Funds, sbowillg credib
 and dtblcs co the Funds and lbe purposo for which each debit IO the Funds was made. The Funds are pledged as
 additional seamy for 111 SUIIIS secured by !Ills Sccurily lnstrllfflCnt.
       If the Funds held by LC11dcr exceed the amounts pcnnllled IO be held by applicable law, Lender sh1ll accoun110
  Bonowor for the excess funds In accord111cc with the ~ulrcments of 1pplieable law. If the amount or lbc Funds
 held by Lender al any dsne Is not sufflclenc IO pay the Escniw Items when due, Lender 1111y so 1101lfy Bonvwcr In
 writin1, and, in such cue Borrvwcr shall pay Ill Leader the unounl ncccsscy Ill make up the dctldency. Bonvwer
  shall make up tho deficiency In no more than twelve monlhly paymaus, at Lendcs'a sole d i ~.
       Upo11 payment In full or 111 su111s sccu~ by this Security INtnllllenC. Lcndu shall promptly ~fimd to
  Borrower 111y Funds held by Lender. If LcnclcJ ahall 1equlrc or acll lhe Pro~ after acceleration under p~g11ph
  22, Lender, prior IO th• 1cqulsl1lon or sale of the Property, shall apply any Funds held by Lender at die lime or
  1cq11isillon ar sale u a cn:dlt aaalnst lbc S11D11 ICCUl'Cd by this Security lnsuumcnL
       J. Applkallon or Pay•uts. Unless applicable law or Lcndc(.s reg,ilalions provklo Olhcrwlsc, all pa)'fflOIIU
  received by Leader under pu11Rphs I and 2 shall be applied hi the followm1 order orpriorhy: (I) to advances for
  the preservation or protection of die Property or enforcement of this lien; (2) Co accrued interest due under the Note:
                                                                                                             Pagclof6
Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 4 of 7




                                                                                                            164 456

(J) to princ;ipal due under the Note; (4) to amounts required ror the escrow hems under paraKfiph 2; (S) to late
charJ.es and other fees and ch111gcs.
     4. Chllrg•; Urns. Borrower shall pay 11l 11Xes, wcssments, chqu, fines and impositions a11rlbutable to the
Property which may aualn priority over this Security In11r11men1, and leasehold payments or ground rent,, if any.
Bonower shall pay !hue obHptlons In the manner provided in paragraph 2, or if not paid in 1h11 manner, Borrower
shall pay them on time diml!y to the penon owed paymenL Borrower shall promptly furnish la Lender all notices
of aniouncs lo be paid under this paralflPh. If Borrower makes these payments directly, Borrower shall promptly
liunlsh 1a Lender recelplS evidencing Ille paymenLS.
      Borrower shall promptly dlstharge any lien which has priority over this Security Instrument unlcu Lender has
agreed ill writing 10 such lien or Borrower: (a) a1rees In writing to the payment or the obligation secured b)' the lien
in a manner acceptable to Lender; (b} contests In good faith the Hen by, or defends 11ainst enfor=ment of the lien
In, lepl procecdl111s which in the Lender's opinion operate to prevent the enforc=ient of the lien; or (c:) ,c:cures
from the bolder of ihe Hen an agreement satlsfaciory to Lender subordinating the lien 10 this Security lnstrumenL If
Lcnder cletennlnes that any pan of lhe Propeny is subject to a lien whlcli may attain priority over this Security
lnslnament. Lender may give Borrower • notice lden1lrying the lien. Borrower shall satisfy the lien or take one or
more of the acllom set fonh above within ten (10) days of the giving ofnotic:e.
      Borrower shall pay to Lender such fees and other chirps as may now or hereafter be required by regulaclons
of Lender, and pay or reimburse Lender for 111 of Lender's fees, costs, and e•penses ln connection with any rull or
panial .release or subordln1clon of this lrub'Umenl or any other transaction alTec:ting the propeny.
      5. Hazard or Property Jiuunnec. Borrower sh1ll lceep the improveinents now exiStin1 or herufter erected
on the ~erty Insured againsi loss by Ore, haz.anls lnc;iuded within the term •Clltended covmge" and 1n:y other
bawd$, Including floods or flooding. for which Lender rcquues Insurance. This Insurance shall be main11111ed In
lhe 1111ounts and for the periods that Lender rcqulra. The Insurer providing the Insurance lhall be chosen by
Borrower subject to Lender's llfl~ which shall nol be unreasonably withheld. If Bom,wer falls to maintain
coverage described above, II Lender's option Lender may obllln coverqe lo proi.c:t Lcndefs rights In lhe Propeny
pursuant to p1n1graph 7.
      All Insurance policies and renewals shall be In a ronn acceptable to Lender and shall Include I standard
mongagee clause. Lender shall hive the rillht lo hold the pollc:les and renewals. If Lender requires, Borrower shall
promptly 1ive to Lender all rec:elplS of paidpremiums and renewal notices. In the event of lou, BCffOwer shall give
prompt notice lo the Insurance carrier and Lender. Lender may malce proof of IOSll if not made promplly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, ins111"111ce proceeds shall be applied 10 restoration or
repair of tho Propeny damaged, If the res1oradon or repair Is economically feasible and Lender's security Is not
lessened. Ir the restoration or repair LI aol economically feasible or Lendcl's security would be lessened, the
Insurance proceeds shall be 1pplled 10 the sums SCQlred by thb Security Instrument. whether or not then due, with
any excess 1111d ID Bonvwer. If Borrower abandons the Propeny, or does not answer within thirty (JO) days a
notice from Lender thac the Insurance- c;amcr has offered lo settle I claim, then Lender may colh:ct the Insurance
proceeds. Lender may use the procecdl to repair or restore the Property or ID pay sums secured by 1his Sceurll)'
lrulrUment, whether or nol then due. The thiny (JO) day period will begin when die notice Is given.
      Unless Lender and Borrower otherwise •area In writing. any application of proceeds to principal shall not
extend or postpone lhe due date ofthe monthly payments referred to In pal'll8J11phs I and 2 or change lhe amount of
lhe payments. If after acceleration the ProJICl1ll ls acquired by Lender, Borrower's right to any lnsu11nce polleles
and proceeds resullin1 from damage to the l'roperty prior to the acquisition shall pass 10 Lender lo the extent of lhe
sums secured by this Security lnllrumenl Immediately prior to tho acquisition.
      6. Pruerv1tlon, Maintenance, ind Prateclloa or the Property: Borrower's Loan Appllcatlon;
Leucbolds. Borrower shall not destroy, damage or Impair the Propcny, allow the Property lo deteriorate, Of
commit waste on the Property, Borrower shall maintain the Improvements In good repair and mue rqi,Jn required
by Lender, Borrower shall comply with all lawt1ordlMncet, and rqulatlons affecting the Property. Borrower shall
be In dcl'ault If any forfeiture action or proeeedina, whether civil or erimlna~ Is begun 1h11 In Lender's good faith
Judgment could result In forfeiture of the Propeny or odlerwise materially Impair tlie lien created by this Security
lnsuument or Lender's security lntemL Borrower may e11re such a default by causing the action or proeeedin1 to
be dismissed with a ruling that, In Lcnder'11oocl faith determination, prKIIICles forfeiture or the Borrower'• lnterul
In the Property or other material Impairment or the lien Cfflled by thls Security Instrument or Lender's security
Interest. Borrower shall also be In default If Borrower, during the loan application process, gave materially false or
inaccurate Information or statements to Lender (or fallod lo provide Lender wi1h any material information) In
connealon with the loan evidenced by the Nate. If this Security Instrument ls on a leuehold, Borrower shall
comply with all the provlslons of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
title shall not merge unleu Lender agree.s to the meraer In writing.
      7, Pratcetlon or Le•dtr's Rlzhb In the Praperty. If Borrower rails to perfonn the covenu11 and 1peernen1S
eontained In this Security lmtrument, or there is a legal proceedln1 that may signlflcantly lfl'cc:t Lcncler'1 rights In
tha Property {such as a proceeding In banknlptc:y, probate, for condemnation or forfeiture or lo enrorce laws or
regulations), then Lender may do 111d pay for whatever Is n-ssary to protect the value of the l'ropcrty and Lcndel's
righll In the Property. Lendel'I ac:dom may IKlude payln1 any sums ncured by I lien which hai priority over lhls
Security Instrument, appearing In eourr, paying reasonable attorneys' fees and enterin1 on the Property to make

                                                                                                            PqaJ of6
Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 5 of 7




                                                                                                               164 457
repairs. Although Lender may take action under this para3raph 7, Lender rs not required 10 do so.
     Any amounts dlsbursed by Lender under lhls paragraph 7 shall become additional debt or 8o1Towcr secured by
dds Security J11.1irumen1. Unless Bo!T'Dwer and Lender qrcc to other lcrTM of payment, these amounts shall bear
Interest from the date or dlsbursemen1 It the Noee ralc and shall be payable, with interest, upon notice fram Lender
10 BOrTOWer rcquestln1 paymcnl.
     I, Rcn11111cln1, If at any time It shall appear \o Lender that Borrower may be able 10 obtain a loan from a
responsible cooperative or pnv11e mdit source, at reasonable rates and tenns for lolllS for similar purposes,
Bomiwer wll~ upon the Lender's rcciuest, apply for and ac~pl such loan In sufficient amount to pay 1he note and
any indebtednw 1ccured hereby In full.
      9. I111pectlon. Lender or Its agent may mike reasonable enlrles u~n and Inspections of the Property. Lender
shall give Borrower notice al the tlnie of or prior to an Inspection specl~lng rt11SOnable cause ror the Inspection.
      10. Co11drmnatlon. Tho P"'"cds of any awn or claim for damages, direct or consequential, In connection
whh any condemnadon or other taking of any pan of the Pror.ny, or for convcyan1:e In lieu of condcmn111ion, art
hereby assl1ned and shall be paid to Lender. ln the event o a total takln& of the ~rty. the proceeds shall~
-,,plied to the sums secured by thls Security lnstrumcn1, whether or nDI then due, with any excess paid to Bomwer.
 In the event of a partial talclng of the Property ln which the fair marbt value of the Propeny lmmedla1ely before the
!alcin1 ls equal lo or areater than the amount of the .ums secured by this Security Instrument immediately before the
takln&, unless Bom1wer and Lender otherwise ap:e In writln&, the sums secured by this Security Instrument shall
be reiluced by the amount of 1he proceeds mulUplled by the following fr"tlon: (1) the total amount or the sunu
secured lmmedia1cly before the takin&, divided by (b) the fair malkel value of the Property lmmedlalely before the
taking. Any balance 1hall bo paid 10 Borrower. In lhe even1 of a partial ..king of Ilic Property in which the fair
markcl value of the Propaty Immediately before the laking Is less than the amount of the SUIIIJ secured hereby
Immediately before the liking, unless BolT'Owcr and Lender o!herwlse &Jiff In writing or unless applic:abla law
oth-lse provides, the proceeds shall be applied IO the sums secured by thb Security Instrument whclhcr or not the
sums an, then due.
      If the Propeny Is abandoned by BolT'DWcr, or If, after notice by Lender to BolT'DWer that the condemnor offers
to make an aviard or Jettie I claim for damages, Bo1TOwer rills to respond 10 Lender within thirty (JO) days after the
date the notice la given, Lender Is authorized IO collect and apl)ly the proceeds, at Its option, either ID restoration or
repair of the Propcny or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and BolT'OWCr otherwise agree in wrldng, any applk:allon of proceeds to principal shall not extend or pastpolle the
due date of the monthly payments refemd to In paragniphs I and 2 or change the mnc:iunt or such payments.
      11, Borrawir Not Released: Forbcanacc By Lender Not a Waiver. Extension of the time for payment or
modification of amortiza1ion of the sums secured by this Security lnstnamcnl granted by Lender to BolT'Dwer and
any SUQCWOr In Interest or Borrower shall not operate to retcuc the liability of the original Bom,wer or BOIT'Owcr's
successors In intercsl. Lender shall not be n1qulred la commence proceedings against any suecessar In interest or
refuse ID extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the orlglnal Borrower or Bomiwer's successo,s Jn ln1erest. Any forbearance by
 Lender In cxeiclsln& any righl or remedy shall nol be I waiver or or preclude the exercise orany rl&ht or remedy.
      ll, Sucnaon and Aul1ns Bound• Joint and Scvcnl U.blllty; CHlpen. The covenants and ~rcernents
of this Security Instrument shall bind 111d benefit the suca:esso11111d assigns or Lender and Borrower, subject 10 the
provlslDII.I of pa111r1ph 16. Borrower's covenants and qrcements shall be joint and several. Any Borrower who
 co,slps this Secuiiiy lnstnlmcnl but docs not execute the Note! (a} Is co-sf3nlng this Security lnsirument only 10
 mortpge, gnnt and convey that Barrowci'1 lntaresl In the Property under the tenns of this Security Instrument; (b)
 Is not pcrsonaHy obligated to pay the sums secured by this Security Instrument; and (c} agrees that Lender and any
 other Bom,wa- may •aree to extend, modify, forbear or make any accommodations with regard to lhe tcnn1 of this
 Securll)' lnsuumcnt OI' the Note without that Borrower's consent.
       IJ, Notices. Any notice 10 BolT'Ower provided for In thls Security Instrument shall be given by delivering It or
 by mallln& It by first class mall unless appllcable law requires use of another melhod. The notice shall be directed
 to the Property Address or any other address Borrower dcsl111111es by notice to Lender. Any notice to Lender shall
 be given by first class mail to Lender's address stated herein or anr other addreu Lender dcslpates by notice 111
 Borrower. Anf notice provided for In this Security Instrument shal be deemed to have been given lo Borrower or
 Lender when &Jven as provided In this paragraph.
       14. Ganml111 uw; Senrabllll)'. This SeC11rlty Instrument shall be govemcd by federal law. In the event
 that 111)' provision or claiue of this Security Instrument or the Note connlcts with applicable law, such conOlct shall
 not alfect other provisions or this Security Instrument or the Note which can be 1iven eff'ect without the conQlctlng
 provision. To this end the provisions or this Security lnslnllnent and the Note an, declared to be ffVerable. This
 inslnUnenl shall be subject to the present resulatlons of Lender, and lo IIS future regulatlons not Inconsistent with
 the expms provisions liereol: All powm and a4encles pted Jn this lnstrumcnl are coupled with an intrresi and
 an, lmvocabla by death or otherwlse; and the n&hts end mnedlcs provided in this instrument are cumulative to
 remedies provided~ law.
      15, Borrower I Copy. Bonower acknowled1i:s receipt of one eonfonned copy of the Not~ and of this
Security lllltnlnlent.
      16. TraDJfer or lbe Proper!)' or a Ben11klal lnt1rest 111 Borrower. If all or 111)' part of the Prapmy or any
 interest In II Is laascd for a term gRater than three (3) years, leased with 11n option lo pun:hase, sold, or transferred
                                                                                                              Pace 4 of6
Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 6 of 7




                                                                                                          164 458
(or If I beneficial lntcn:st in Borrower ls sold or nnsfcmd and BolTOWer Is not I nllllfll penon) wichout Lender's
prior wrlttca consent, Lender may, 11 Its option. require lmmedi•te payment in 11111 of all sums secured by this
Sccwil)' lnslnlmenL
     17. No1dlscrlmlnatlon. I( Bom,wcr lntCllds ID sell ar rent the Property or any part of it and has obi.iaed
Lendel's CIOCIICIII IO do so (a) ncilhcr Dotrower IIDI' lll)'OIIC Mrthorizcd to act for Bonower, will refuse to 11e1odllc
for lbe sale or rental of the ~ or wiU otherwise mlko unavailable Dr deny lhc Property lo anyone because of
nee, color, rellclon, se11, natlon•I orlsin, di.Kbillty, •se, or farnlllal 1catu1, and (b) Borrower recognizes as Ultpl
and hm:by disclaims and will not comply with or attempt IO en(orce any mtrlctlve covenants on dwelling relatm&
to race, color, religion, sex. national ongln, disability, ace or flmlllal slltlll.
     11. Sale of Note; Chaa1e of LoH Senker. The NOIC or a pan_lal interest In the Note (101ether with dlis
Security lnstn1men1) may be sold one or more times widtD11t prior notice IO Batr0wer. A sale may result In a c~e
in the entity (known u 11\e "Loan Servicer") that collecu monthly payments due under the Note and tl\is Scc;unty
lnslJUment. There also may be one or more c.han1es oflhe Loan Servfcer unrelated ta I sale of the Note. If there rs
a chan&e of the Loin Servicer, BorTOwer will bo 1lven written notice oftl\e change in accordance with parag,aph ll
above and applicable law. The notice will scase lbe name and address of the new Loan Servicer and lhe addrns ta
which PIYfflCIIIS lhould be made.
     19', U11lfonn Federal Non.Judldal ForeelOhlre. lfa unifonn fedml non•judlcl1I foreclosure law applicable
10 foreclosure or this sccuricy Instrument is enacled, Lender shall have tl\e optfon to foreclose tl\fs Instrument in
accordance with such federal procedure.
     20. H1zardo111 Substanca. Borrower shall not cause or permit the presence, use, dbposal, stunge, or rckae
of 111y hulnlouJ substances on or In the Pn,perty. The preudlng Klltencc 11\all nal apply ta the presence, use, or
11oraBe on tl\e ~ of 1111111 ~titles of hmrdous 111bslanccs tl\at arc &enmilly recognltcd to be appropriate
to nonn1I reslckat111I uses and to maintenance oflhe Prapeny. Borrower shall not do, nor allow anyone else to do,
111)'tltln1 aff'ecdna the Property !hat ls in violation or any fedenl, state, or local environmental law or re1ula1lon.
      Borrower shall promptly Jive Lender wrlnen notice of any lnvi:stlpllon, claim, demand, lawsuit or other action
by any 1ovemment1! or replalor)' a1enq, or priV111e party involvln& the Propcny and any hazardous subsiance or
environmental law or reaulatlon of which Borrower hn 1Ct111l knowlcd,e. lfDonower leams, or Is notified by Ill)'
covanrnental or rcgulato,y aulhoril)I, tl\at any mnoval or other remediadon of any hazatdo111 substance aft'cding
 lhe Property Is neeeuazy, Bonvwcr shall promptly take all necessary remedlal actions In accardanec with applicable
environmental law and re1ula1lons.
      As 11SCd la this DUQiaoh "hazardous subslanc:a" are those substances defined u toxic-or hazardous lllbaanccs
 by envltolllllffltal law ind the following substances: psollne, kcrotc11e, ocher flammable or ioxlc: Plb'Olewn
 pn,duets, toxic pesticides 111d herbicide,, volatile solvents, materials concalnlng asbestos or fonn,ldehydc, and
 radlaac1ive ml!Crials. As used in this paragraph, "cnvironmental taw• means federal laws and rcgulfttio11s and laws
 and regulations of the jurisdiction wh~ the Pnlpcsty ls located tl\at Rlate lo health, sarery or cnvironmcncal
protcaiOQ.
     21, Cross Collalerallzation. Defauh hemlllder shall constilote defauh under any other real es1111e sCCllrit)'
lnstn1mcn1 held by Lender and ellecutcd or assumed by Bom,wer, and default under any olhcr such securil)I
instn1mcnt 1h1II constitute default hereunder,
     NON-UNIFORM COVENANTS. Borrower and Lender furlber co"¥tnant and 1pec as follows:
     11. SHOULD DEFAULT occur In the pcrfOl'DUIIICI or disc.hara• or any obl1111lon In this lnstnxncnt or
secURd by this lnstn1ment, or should the pu,lcs named u Bonower die or be declared lncompeient, or should any
one of !he parties named u BalTOWtr be disclmled In bankruptcy or declared an Insolvent, or mike an assignment
for the benefit or credhors, Lender, at Its option, wldl or without nolice may: (1) doclm lbe entire "!1011111 unpaid
under the note and any Indebtedness to Lender hereby s.cuial lmrncdlatcl)' due and payable, Cb> for the account of
Bomlwcr Incur and pay rcaonablc apenses for repair or mainlctllll'lce of and take pcisscsslon of, oper11e or rem the
propcny, (c) upoa Dppllcatlon by ll 111\d prodllCllon or tl\ls lnslnlment, without other evidence and without notice of
hearlllg ot aald application, have a receiver oppointell for the propcny, with tl\e usual powen or retciven In like
cues, (d) roreckm lids lllSlnlment u pl1'vidcd herein or by law, and (e) enforce any and all other ri&hu and
remedlos provldod herein or by present or future laws.
     13. The proc(edt or foreclosure sale shall be applied in the foilowln& order to the payment or: (a) cosu and
eapenses Incident to e11rarcln1 or compl)'in& with 1M pn,Yilions hereof, (b) any prior liens required by law or a
compcl!IIC coun 10 be so paid, (c) Ille debt evidenced by the note and all Indebtedness ta Lender 1ccured hereby,
(d) lilferlor HClll of record req11lnsd by Jaw or a com~I court to be so paid, (c) at Lender's option, any olher
Indebtedness of Borrower owln& co Lender, and CO any balance to Borrower. At forecl0111R or olhcr Ille of all or
any part of Ille pn,perl)', Llllder and Its agents 1111)' bid and pun:lwc u a 11nn1er 111d may pay Lader'• shire of
the pun:twc price by c:n:dklns sucll IIDOllllt on any debts of Borrower owing to Lender, in the order prescribed
above.
     14. Borrower qrees that Lender will not be bound by any present or roture Stale laws, (1) provldln& flll'
valuation, appraisal, homestead Of' ae111pllon or the property, (b) prohlbitlns m1lntet1anco of an action for a
dcfkiency judgment or limllinc the amount thcrco( or the time within which such action must be bnluslit, (c)
presc:ribin& any other llmllllions. or (d) limltlna the condilioll1 which Lender may by regulation Impose. lncludlllg
1M latcn:st rate It may charse, u a conditlan 01' approvlna a transfer oflhe pn,peny to a lll!W BOl'IOwer. Borrower
                                                                                                              Page S af6
    Case 2:19-cv-02761 Document 1-3 Filed 12/17/19 Page 7 of 7




                                                                                                                 164 459
    expressly waives lhe benellt or any such State law$. Bom>wcr hereby relinqulshc$, waives, 1111d conveys all rights
    Inchoate or consummate, of descenl, dower 1111d curtesy,
         25. Riden to thb Security la1tru11ent Ir one or more riden ue executed by Borrower 1111d reconlcd
    together wilh 1h11 Scc:urlty lnwumcnl, lhe covenants and qrccmcnts of csch rider shall be incorporated Into and
    shall amend 1111d supplement lhe cov1n1111S !llld agreements of tbb Security ln~ment as If !he rldel{1) wm a pan
    oflhls SecurltY lnstrumcnl. [Check &pPllcable box]
         0 Condominium Rider                  a    Planned Unit Development Rider         0 Othcl{s) [specify)

         BY· SIGNINO BELOW, Borrower ~epts and agrees 10 lhc te1111.1 and covenants contained In 111ges I through
    6 of this Seeurily Instnamenl and In any rider excculed by Borrower and recorded whh this Security lnslrUmenl

                                                                          ~&J
                                                                        ·§11111qrs Oall                   wr
                                                                                                                   [SEAL}

                                                                        -----------.....1[SEALJ
                                                                                                    Bom,wr

    STATE OFKANSAS
    COUNTY OF                    LQQ«\N
                                                              },                  ACKNOWLEDGMENT




      Onlhb    11!!1  day of   January             ---==....__ __, _
                                               ____.20,,,1,.=l_ _.1 before me,,_ _ _ _ _ __
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,,monally appeared,_ _ _ _ _ _ _ _ _ _ __
    _ _ _ ___,,,SWll,,,,,,,9:L.:OS~Oa==~~1ha::..._ _ _ _ _111d _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


    who acknowledged that _ _..,ht.,___ executed the fon:golng Instrument as _ _...b11,r;ia1...._ _ voluntary act
    and deed.

                           !.-· :: .. .. ·;(. - . - .
                : - •. •... ~ ., i ...:, .;. G·--~ ~ . •~ -   I




    My appointment expires           "- '!U -,-4




                                                                                                                  1'1ge6of6




•
Case 2:19-cv-02761 Document 1-4 Filed 12/17/19 Page 1 of 5




       Exhibit C: Subsidy Repayment Agreement
                                   Case 2:19-cv-02761 Document 1-4 Filed 12/17/19 Page 2 of 5
      .,.
      ~




...




                 Fonn RD 3550-12                                    United States Department of Agriculture                                           Form Approved
                 (Rev. OS-12)                                                Rural Housing Service                                               0MB No. 0575-0172

                                                                                                                                             Account# -
                                                                                                                                                                       I
                                                                                                                                                                       j

                                                                 SUBSIDY REPAYMENT AGREEMENT


                Only one agreement should be executed by the subject borrower for the subject property. The agreement is
                completed at the closing of the first Agency loan to the borrower regardless of whether or not they qualify for
                payment assistance at that time.                                                                                '

                 I. As required under section 521 of the Housing Act Qf 1949 (42 U.S.C. 1490a), subsidy received In
                 accordance with a loan under section 502 of the Housing Act of 1949 is repayable to the Government upon
                 th~ disposition or nonoccupancy of the security property. Deferred mortgage payments are included as
                 subsidy under this agreement.

                 2. When the borrower transfers title or fails to occupy the home, recapture is due. This includes, but is not
                 limited to, events of foreclosure and deeds in lieu of foreclosure. It the borrower refinances or otherwise
                 pays in full without transfer of title and continues to occupy the property, the amount of recapture will be
                 calculated, but payment of recapture can be deferred, Interest free, until the property is subsequently sold or
                 vacated. If deferred, the Government mortgage can be subordinated but will not be released nor the
                 promissory note satisfied until Government is paid in full. In situations where deferral of recapture is an
                 option, recaP.ture will be discounted 25% if patd in full at time of settlement or in a timely manner after
                 Agency notification to the borrower that recapture is due.
                 3. Amount of Recapture Due

                 a. Except as provided in paragraph 4, the amount of recapture due is the LESSER of either the amount of
                    subsidy received, or the Portion of Value Appreciation subject to recapture as calculated under this
                    paragraph.


                  b. The Portion of Value Appreciation subject to recapture is calculated as follows:


                              Current market value (see paragraph 3(c))

                               LESS

                              Original amount of prior liens and subordinate affordable housing products (see paragraph 3(d)),

                              Balance to be paid off on RHS loans (see paragraph 3(e)),

                               Reasonable settlement costs (see paragraph 3(f)),




            Ar:cording_ lo the Pape,IWOII< Reducllon Act of 1995 n o ~ an, raqu/111d to respond to • col/don of lnlotmatlon unlfs.s It dl5Pl•Y. • veld OMS r:onlrDI number. The veld
            0MB control numbir for lhl:s Information cof/fcllon )s 0675-0172. TIie time requ/111d to complete lh/! fnfonnatlon co//fct/o11 ls H//maled to aw,age 6 minute:, per reaponsa.
            lncludillQ ttle time for 18Ylewlng /nstnict/on:s, search/llQ axlstlllQ data IOIIIC8:s, ,a/hating ana meln/alnlng the data needed, and completing and 111vlewlng 1h11 cotlllCllon of
            lnfomlallon.                                                                                                                                              . ,
                Case 2:19-cv-02761 Document 1-4 Filed 12/17/19 Page 3 of 5




                 Principal reduction at note.rate (see paragraph 3 (g)),

                 Original equity (see paragraph 3 (h)), and

                 Capital improvements (see paragraph 3(i)).

                 EQUALS

                 Value appreciation (If this is a positive value, continue. If this is a negative value or "$0", there is no
                 recapture due.}

               . TllvJES
                 Percentage of outstanding balance of open loans, if applicable (sec paragraph 30)),

                 Recapture percentage (see paragraph 3(k)}, and

                 Return on borrower's original equity (see paragraph 3(1}).

                 EQUALS

                 Portion ofval_ue Appreciation subject to recapture.


     c,   Current market value is the market value of the property at the time of the loan pay off; and is
          determined by an appraisal meeting Agency standards or an arm's length sales contract provided by
          the borrower upon Agency request.
     d.   The original amount of prior liens and subordinate affordable housing products is the total of all
          liens against the property at the time the loan is approved.
                     .                 .
     e.   The balance to be paid off on RHS loans is the unpaid balance at the time of loan payoff, including
          principal, interest, fees, negative escrow, and protective advances.

     f.   Reasonable settlement cost are those which are currently reasonable and customary in the area,
          and documented by a good faith estimate by the lender or an estimate provided by the closing agent.

     g.   Principal reduction at note rate is the amount ofRHS loan principal paid by the borrower to date.
          This does not include principal payments that are attributed to the payment assistance subsidy.
     h.   Original equity is the market value of the property LESS prior liens, subordinate affordable housing
          products and Rural Housing Single Family Housing loans when the original RHS loan was made. Market
          value at the time of loan approval generally is the LESSER of the: (1) sales pricet
          construction/rehabilitation cost, or total of these costs, whichever is applicable; OR (2) appraised
          value at the time ofloan approval. For Seif-Help loans, the market value is the appraised value as
          determined at the time ofloan approval/obligation, which is subject to completion per plans and
          specifications. If the house is not ultimately finished under the Self-Help program , an amended
          agreement using the market value definition in this paragraph must be used. If the applicant owns the
          building site free and clear, or if an existing non-Agency debt on the site without a dwelling will not be
          refinanced with Agency funds, the market value at the time of loan approval will be the lower of the
          appraised value or the construction cost plus the value of the site.




..
                                        Case 2:19-cv-02761 Document 1-4 Filed 12/17/19 Page 4 of 5

    .                 .
                 .•
.       '




                          Market value at the time of original loan approval for the property located at:

                          610 Center Ave

                           Oakley, KS           67748-1722                                $ ___4_8 ~, _4 3_ 3_ . 2_0_

                          LESS prior liens                                                S _______ Held b y - - - - - - - - - -
                                                                                          $                             Held b y - - - - - - - - - -
                          LESS subordinate affordable housing products                    $                             Held b y - - - - - - - - -
                                                                                          $                             Held b y - - - - - - - - - -
                          LESS Rural Developm~nt Single Family Housing Loans $ ___s_1-','"""9..;;;3..;;.o..;;.._o"""o
                          EQUALS original equity (If negative number, use "O")            S _ _ _ _ _o_.o
                                                                                                        _o_

                          DIVIDE original equity by market value for
                          percentage of original equity                                       ____....;.
                                                                                                      o %

            i.            Capital improvements are additions made to the property after the original RHS loan was made that add ·
                          value above and beyond repairs necessary to maintain the property and keep it in good condition. The
                          value of a capital improvement is determined by an appraisal, either obtained by the Agency or provided
                          by the borrower upon Agency request, based on the change in the property's value attributable to
                          the improvement. The cost of making the improvement will not be considered when making assessment.

            j.            Percentage of outstanding balance ofopen loans applies if all loans are not subject to recapture, or ifall
                          loans subject to recapture are not being paid in full. To calculate the percentage of outstanding balance of
                          open loans subject to recapture, divided the balance ofRHS loans subject to i:ecapture that are being paid
                          by the balance of all open loans. Multiply the result by 100 to determine the percentage of the outstanding
                          balance ofopen loans being paid.                               ·

            k.            Recapture percentage is determined by the number of months the oldest loan subject to recapture has
                          been outstanding and the average subsidized interest rate paid over the years. For example, in the chart
                          below, if the oldest loan subject to recapture has been outstanding for 70 months and the average interest
                          rate paid is 2.S%, the recapture percentage is .SO.



                          months                                     Average interest rate paid
                          loan                                 1.l       2.l       3.1        4.1      5.]       6.1
                          outstanding                 ]%       2%        3%        4%         5%       6%        7%        >7%
                            0   • 59                 .50       .so       .50       .so        .44      .32       .22       .11
                           60   • 119                .so       .so       .50       .49        .42      .3 I      .21       .ll
                          120   • 179                .so       .so       .so       .48        .40      .30       .20       .10
                          180   - 239                .so       .so       .49       .42        .36      .26       .18       .09
                          240   • 299                .so       .50       .46       .38        .33      .24       .17       .09
                          300   • 359                .so       ,45       .40       .34        .29      .2]       .14       .09
                          360   & up                 .47       .40       .36       .31        .26       .19      .13       .09
                 Case 2:19-cv-02761 Document 1-4 Filed 12/17/19 Page 5 of 5




        l. Return on borrower's equity is the difference between 100 percent and the percentage of borrower's original
           equity.

4. Foreclosure and Deed in Lieu. In case of foreclosure or deed- in-lieu of foreclosure (voluntary conveyance)
to the Government. the amount of recapture due shall equal the tota1 amount of subsidy received. Such amount
will be recoverable from the security propercy only, not as a personal liability of the borrower.

S. The Direct Single Famity Housing Loan Program is administered under regulations at 7 C.F.R. part
3550. This agreement is subject to those regulations as well as any future amendments and successor regulations
not inconsistent with this agreement

Borrower agrees to pay_recapture in acCC:>rde.nce with this agreement

                                                                              Date
                                                                                      01-11-2013


Borrower                                                                       Date
